DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0265125 (Kawamura hereinafter) in view of US 2005/0219302 (Vogeley hereinafter) and further in view of US 6400066 (Sumark hereinafter). 
Regarding claim 1, Kawamura teaches a piezoelectric pumping system that discloses a first piezoelectric pump (Figure 4, Piezoelectric pumps 22, where the first pump is the second pump in series from the infusion bag 40, similar to Figure 5 with the first pump being closest to 24); a second piezoelectric pump connected in series to the first piezoelectric pump on an upstream side of the first piezoelectric pump (Figure 4, where the second piezoelectric pump is the first 22 in the same series as the first pump, similar to Figure 5 where the second pump is closest to 23); a driver unit that supplies alternating-current input power to the first piezoelectric pump and the second piezoelectric pump(Figure 5 shows the detailed piezoelectric pumps with the driver connected to the electrode 222). Kawamura does disclose the use of a control unit 11c that is configured to use different discharge timings to individually control the groups of the piezoelectric pumps (¶ 26, 36. and 47).
Kawamura is silent with respect to a distribution setting unit that sets a distribution ratio of the input power supplied from the driver unit to each of the first piezoelectric pump and the second piezoelectric pump.
However, Vogeley teaches a driving circuit for a piezoelectric device that discloses a distribution setting unit that a distribution ratio of the input power supplied from the driver unit to each connected piezoelectric device (¶ 67 details an equivalent driving circuit with the ability to scale the applied power to each downline/connected piezoelectric unit and in this application would be each piezoelectric pump of Kawamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Kawamura with the distribution control of Vogeley to allow for the user and innate control scheme to apply different power settings when different speeds and volumes are required by the downstream application. 
Kawamura is silent with respect to wherein the distribution setting unit sets a power ratio of the input power for the second piezoelectric pump to the input power for the first piezoelectric pump to a value greater than 1 and equal to or lower than 1.57.
However, Sumark teaches a controller for a plurality of piezoelectric elements that discloses the individual setting of individual piezoelectric elements (Column 3 Lines 22-35). The resultant combination would be such that the distribution setting unit sets a power ratio of the input power for the second piezoelectric pump to the input power for the first piezoelectric pump. Furthermore, the power ratio disclosed of the second pump to the first pump being greater than 1 but less than or equal to 1.57 is seen as a result effective variable. Sumark in the cited Column 3 Lines 22-35 details that the control voltages applies can be static or dynamic which implies that eh power ratio between the two piezoelectric elements is variable. The variability of Sumark would allow one of ordinary skill in the art to adjust the control voltages as needed and showing that the range of 1 < power ratio <= 1.57 is a result effective variable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Kawamura with the variable individual control of Sumark to adjust the power applied to each piezoelectric pump and therefore adjust the flow rate as desired in the downstream application. 
Regarding claim 2, Kawamura’s modified teachings are described in claim 1 where Kawamura further discloses that the first piezoelectric pump and the second piezoelectric pump have a same rated power (Figure 5 shows the two pumps as identical and therefore are interpreted as having the same rated power).
Regarding claim 3, Kawamura’s modified teachings are described in claim 1 where Kawamura further discloses that the distribution setting unit sets the power ratio of the input power for the second piezoelectric pump to the input power for the first piezoelectric pump to a value between 1.1 and 1.38 inclusive (Per the rejection above in claim 1 and the interpretation of the power ratio being a result effective variable, the interpretation holds true in this claim).
Regarding claim 4, Kawamura’s modified teachings are described in claim 1 where Kawamura further discloses that the distribution setting unit sets the power ratio of the input power for the second piezoelectric pump to the input power for the first piezoelectric pump to a value between 1.1 and 1.38 inclusive (Per the rejection above in claim 1 and the interpretation of the power ratio being a result effective variable, the interpretation holds true in this claim).
Regarding claim 6, Kawamura’s modified teachings are described in claim 1 where the combination of Kawamura, Vogeley, and Sumark would further disclose that the driver unit comprises a single common driver configured to supply alternating-current input power to both the first piezoelectric pump and the second piezoelectric pump (Under the interpretation used in claim 1, the driver unit will be common to all piezoelectric pumps).
Regarding claim 7, Kawamura’s modified teachings are described in claim 1 where Kawamura further discloses that a controller configured to control the driver unit (Controller 11c of Kawamura). 
Regarding claim 8, Kawamura’s modified teachings are described in claim 7 where the combination of Kawamura, Vogeley, and Sumark would further disclose that the controller is configured to control at least one of the input power, an input voltage, or an input current inputted from the driver unit to each of the first piezoelectric pump and the second piezoelectric pump (Vogeley Column 3 lines 22-35 with the input being fed to the piezoelectric pumps of Kawamura).
Regarding claim 9, Kawamura’s modified teachings are described in claim 7 where the combination of Kawamura, Vogeley, and Sumark would further disclose that the distribution setting unit comprises the controller and the driver unit (Per the interpretation of claim 1, the controller will comprise the driver unit and that combination is seen as the distribution setting unit). 
Regarding claim 10, Kawamura teaches a piezoelectric pumping system that discloses a first piezoelectric pump (Figure 4, Piezoelectric pumps 22, where the first pump is the second pump in series from the infusion bag 40, similar to Figure 5 with the first pump being closest to 24); a second piezoelectric pump connected in series to the first piezoelectric pump on an upstream side of the first piezoelectric pump (Figure 4, where the second piezoelectric pump is the first 22 in the same series as the first pump, similar to Figure 5 where the second pump is closest to 23); a driver unit that supplies alternating-current input power to the first piezoelectric pump and the second piezoelectric pump (Figure 5 shows the detailed piezoelectric pumps with the driver connected to the electrode 222). Kawamura does disclose the use of a control unit 11c that is configured to use different discharge timings to individually control the groups of the piezoelectric pumps (¶ 26, 36. and 47).
Kawamura is silent with respect to a distribution setting unit that sets a distribution ratio of the input power supplied from the driver unit to each of the first piezoelectric pump and the second piezoelectric pump.
However, Vogeley teaches a driving circuit for a piezoelectric device that discloses a distribution setting unit that a distribution ratio of the input power supplied from the driver unit to each connected piezoelectric device (¶ 67 details an equivalent driving circuit with the ability to scale the applied power to each downline/connected piezoelectric unit and in this application would be each piezoelectric pump of Kawamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Kawamura with the distribution control of Vogeley to allow for the user and innate control scheme to apply different power settings when different speeds and volumes are required by the downstream application. 
Kawamura is silent with respect to wherein the distribution setting unit sets a power ratio of the input power for the second piezoelectric pump to the input power for the first piezoelectric pump to a value greater than 1 and equal to or lower than 1.25.
However, Sumark teaches a controller for a plurality of piezoelectric elements that discloses the individual setting of individual piezoelectric elements (Column 3 Lines 22-35). The resultant combination would be such that the distribution setting unit sets a power ratio of the input power for the second piezoelectric pump to the input power for the first piezoelectric pump. Furthermore, the power ratio disclosed of the second pump to the first pump being greater than 1 but less than or equal to 1.25 is seen as a result effective variable. Sumark in the cited Column 3 Lines 22-35 details that the control voltages applies can be static or dynamic which implies that eh power ratio between the two piezoelectric elements is variable. The variability of Sumark would allow one of ordinary skill in the art to adjust the control voltages as needed and showing that the range of 1 < power ratio <= 1.25 is a result effective variable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Kawamura with the variable individual control of Sumark to adjust the power applied to each piezoelectric pump and therefore adjust the flow rate as desired in the downstream application.
Regarding claim 11, Kawamura’s modified teachings are described in claim 10 where Kawamura further discloses that the distribution setting unit sets the current ratio of the input current value for the second piezoelectric pump to the input current value for the first piezoelectric pump to a value between 1.05 and 1.17 inclusive (Per the rejection above in claim 10 and the interpretation of the power ratio being a result effective variable, the interpretation holds true in this claim).
Regarding claim 12, Kawamura’s modified teachings are described in claim 10 where Kawamura further discloses that the first piezoelectric pump and the second piezoelectric pump have a same rated power (Figure 5 shows the two pumps as identical and therefore are interpreted as having the same rated power).
Regarding claim 13, Kawamura teaches a piezoelectric pumping system that discloses a first piezoelectric pump (Figure 4, Piezoelectric pumps 22, where the first pump is the third pump in series from the infusion bag 40); a second piezoelectric pump (Figure 4, where the second piezoelectric pump is the second 22 in the same series as the first pump); a third piezoelectric pump (Figure 4, where the third piezoelectric pump is the first 22 in the same series as the first and second pumps), wherein the second piezoelectric pump and the third piezoelectric pump are connected in series to the first piezoelectric pump and to the second piezoelectric pump on an upstream side of the first piezoelectric pump and the second piezoelectric pump, respectively (Evident of Figure 4 where the series would be infusion bag 40 then third pump 22, then second pump 22, then first pump 22, and then downstream at 30); a driver unit that supplies alternating-current input power to the first piezoelectric pump, the second piezoelectric pump, and the third piezoelectric pump (Figure 5 shows the detailed piezoelectric pumps with the driver connected to the electrode 222). Kawamura does disclose the use of a control unit 11c that is configured to use different discharge timings to individually control the groups of the piezoelectric pumps (¶ 26, 36. and 47).
Kawamura is silent with respect to a distribution setting unit that sets a distribution ratio of the input power supplied from the driver unit to the first piezoelectric pump, the second piezoelectric pump, and the third piezoelectric pump; wherein the distribution setting unit sets a power ratio of the input power of at least two adjacent piezoelectric pumps among the first piezoelectric pump, the second piezoelectric pump, and the third piezoelectric pump.
However, Vogeley teaches a driving circuit for a piezoelectric device that discloses a distribution setting unit that a distribution ratio of the input power supplied from the driver unit to each connected piezoelectric device (¶ 67 details an equivalent driving circuit with the ability to scale the applied power to each downline/connected piezoelectric unit and in this application would be each piezoelectric pump of Kawamura). The resultant combination would be such that a distribution setting unit that sets a distribution ratio of the input power supplied from the driver unit to the first piezoelectric pump, the second piezoelectric pump, and the third piezoelectric pump; wherein the distribution setting unit sets a power ratio of the input power of at least two adjacent piezoelectric pumps among the first piezoelectric pump, the second piezoelectric pump, and the third piezoelectric pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Kawamura with the distribution control of Vogeley to allow for the user and innate control scheme to apply different power settings when different speeds and volumes are required by the downstream application
Kawamura is silent with respect to a distribution setting unit that sets a distribution ratio of the input power supplied from the driver unit to each of the first piezoelectric pump and the second piezoelectric pump such that the input power of any piezoelectric pump on a downstream side is lower than the input power of an adjacent piezoelectric pump on the upstream side.
However, Sumark teaches a controller for a plurality of piezoelectric elements that discloses the individual setting of individual piezoelectric elements (Column 3 Lines 22-35). The resultant combination would be such that the distribution setting unit sets a power ratio of the input power for the second piezoelectric pump to the input power for the first piezoelectric pump. Furthermore, the relative power ratio disclosed of the third pump, second pump, and  the first pump is seen as a result effective variable. Sumark in the cited Column 3 Lines 22-35 details that the control voltages applies can be static or dynamic which implies that the power ratio between the two piezoelectric elements is variable. The variability of Sumark would allow one of ordinary skill in the art to adjust the control voltages as needed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Kawamura with the variable individual control of Sumark to adjust the power applied to each piezoelectric pump and therefore adjust the flow rate as desired in the downstream application.
Regarding claim 14, Kawamura’s modified teachings are described in claim 13 where the combination of Kawamura, Vogeley, and Sumark would further disclose that the distribution setting unit sets a power ratio of the input power of all two adjacent piezoelectric pumps among the first piezoelectric pump, the second piezoelectric pump, and the third piezoelectric pump such that the input power of any piezoelectric pump on a downstream side is lower than the input power of an adjacent piezoelectric pump on the upstream side (Per the rejection above in claim 13 the interpretation that each downstream piezoelectric pump is operated at a different and lower power than the pump just prior in the series is still held as a result effective variable based on the control taught in the Vogeley reference and using dynamic changes to the piezoelectric elements).
Regarding claim 15, Kawamura’s modified teachings are described in claim 13 where Kawamura further discloses that the first piezoelectric pump, the second piezoelectric pump, and the third piezoelectric pump have a same rated output (Figure 5 shows the two pumps as identical and therefore are interpreted as having the same rated power).
Regarding claim 17, Kawamura’s modified teachings are described in claim 13 where the combination of Kawamura, Vogeley, and Sumark would further disclose that the driver unit comprises a single common driver configured to supply alternating-current input power to the first piezoelectric pump, the second piezoelectric pump, and the third piezoelectric pump. (Under the interpretation used in claim 13, the driver unit will be common to all piezoelectric pumps).
Regarding claim 18, Kawamura’s modified teachings are described in claim 13 where Kawamura further discloses that a controller configured to control the driver unit (Controller 11c of Kawamura).
Regarding claim 19, Kawamura’s modified teachings are described in claim 13 where the combination of Kawamura, Vogeley, and Sumark would further disclose that the controller is configured to control at least one of the input power, an input voltage, or an input current inputted from the driver unit to each of the first piezoelectric pump and the second piezoelectric pump (Vogeley Column 3 lines 22-35 with the input being fed to the piezoelectric pumps of Kawamura).
Regarding claim 20, Kawamura’s modified teachings are described in claim 13 where the combination of Kawamura, Vogeley, and Sumark would further disclose that the distribution setting unit comprises the controller and the driver unit (Per the interpretation of claim 13, the controller will comprise the driver unit and that combination is seen as the distribution setting unit).
Claims 5 are 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0265125 (Kawamura) in view of US 2005/0219302 (Vogeley) in view of US 6400066 (Sumark) and further in view of US 2009/0015097 (Meng hereinafter).
Regarding claim 5, Kawamura’s modified teachings are described above in claim 1 but are silent with respect to the driver unit comprises a first driver and a second driver, each configured to supply alternating-current input power to the first piezoelectric pump and the second piezoelectric pump, respectively.
However, Meng teaches a piezoelectric micropump that discloses the use of individual driver circuits for each piezoelectric pump (Figures 2A-C and 3 with ¶ 23-24 detailing the driving circuit 3). The resultant combination would feature a first driver and a second driver, each configured to supply alternating-current input power to the first piezoelectric pump and the second piezoelectric pump, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving circuit and controller of Kawamura with the individual driving circuits of Meng to allow for further individualized control of each piezoelectric pump. 
Regarding claim 16, Kawamura’s modified teachings are described above in claim 13 but are silent with respect to the driver unit comprises a first driver, a second driver, and a third driver, each configured to supply alternating- current input power to the first piezoelectric pump, the second piezoelectric pump, the third piezoelectric pump, respectively.
However, Meng teaches a piezoelectric micropump that discloses the use of individual driver circuits for each piezoelectric pump (Figures 2A-C and 3 with ¶ 23-24 detailing the driving circuit 3). The resultant combination would feature a first driver, a second driver, and a third driver, each configured to supply alternating- current input power to the first piezoelectric pump, the second piezoelectric pump, the third piezoelectric pump, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving circuit and controller of Kawamura with the individual driving circuits of Meng to allow for further individualized control of each piezoelectric pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746